OPINION
DIES, Chief Justice.
On October 30, 1981, Relator was ordered to pay $150 per month for the support of his two children. On October 16, 1987, a hearing was held on his former wife’s motion to enforce child support order by contempt and, on October 30, 1987, the court held Relator in contempt for failure to pay court-ordered child support and, inter alia, sentenced him to six months in jail. The sentence was suspended and Relator was placed on probation for five years.
No record was made of the proceedings as required by the TEX.FAM.CODE ANN secs. 14.32(b) and 11.14(d) (Vernon 1986). This fact was acknowledged by Respondent’s attorney during oral argument. Therefore, the order holding Relator in contempt is void, and the writ of habeas corpus is granted. Ex parte Rocky Conner, 749 S.W.2d 241 (Tex.App.—Beaumont, 1988).
Reversed.